Per Curiam:
The reasons given by the president of the district court, are so full and satisfactory, that it is deemed unnecessary to go into any particular examination of the question here. The words in each statute have exactly the same meaning; and the only thing which could cast a doubt on the intent, is that an alteration in the language has been made, and, on the principle of the interpretation adopted, to no purpose. It was perhaps to accommodate the language of the new act to the words referred to, that an alteration was deemed convenient, if not necessary; at all events, it is not clear that a new provision was intended to be introduced, and we are not to alter the law upon the foundation of a surmise.
Judgment affirmed.